           Case 1:20-cr-00102-VEC Document 43 Filed 08/19/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 ------------------------------------------------------------   X     DATE FILED: 08/19/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :        20-CR-102 (VEC)
                                                                :
                                                                :            ORDER
 MARIA FERNANDA GUTIERREZ OSPINA,                               :
 JOSE ANDRE URENA SANCHO                                        :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties have requested that the status conference currently scheduled for

September 3, 2020, be conducted via remote means; and

        IT IS HEREBY ORDERED THAT the status conference is converted to a video

conference, to be conducted via Skype. Links to join the video conference will be distributed to

counsel (who must then convey the links to their clients) via email prior to the conference. Any

interested members of the public may listen to the proceeding remotely by dialing 1-917-933-

2166, using the conference ID: 281339327.



SO ORDERED.

Dated: August 19, 2020
      New York, NY                                                  ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
